DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8, drawn to a protective multi-layered material against arc flash.
Group II, claim 9, drawn to a process for the manufacturing of a multi-layered material.
Group III, claims 10-11 drawn to an article against arc flash.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a protective multi-layered material against arc flash, comprising a fabric layer of para-aramid fibres (A), surmounted by a fabric layer of flame-retardant fibres (B), and a layer of silicone rubber (C2) comprising micro-powder of iron (III) oxide, said material further comprising a further layer of silicone rubber (C1), intermediate between said two layers of fibrous fabrics, and comprising glass hollow microspheres and micro-powder of iron (III) oxide incorporated in said further layer of silicone rubber (C1), said multi-layered material having a thickness lower than 1 mm, this technical feature is not a special technical feature as it does not make a contribution over the prior art in Biermaier (DE 102006056645 A1, herein English machine translation is used for all citations) and Spohn et al. (US 20040229043). Biermaier teaches a protective multi-layered material (Biermaier, Par. 0001, 0009, and 0012), comprising a fabric layer of para-aramid fibres (A) (Biermaier, Par. 0012-0015 – see “First inner layer”), surmounted by a fabric layer of flame-retardant fibres (B) (Biermaier, Par. 0019-0020 and 0026-0027 – see “Third layer”), and a layer of silicone rubber (C2) comprising micro-powder of iron oxide (Biermaier, Par. 0016-0017 and Claims 1, 15, and 28 – see “second layer”). The disclosed iron oxides include a finite number of known compounds, where such known compounds necessarily include iron (III) oxide. It would have been obvious to one of ordinary skill in the art to have selected and utilized iron (III) oxide from this finite number of known compounds to yield predictable results with a reasonable expectation of success, see MPEP 2143. Biermaier further teaches wherein said material further comprising a further layer of silicone rubber (C1), intermediate between said two layers of fibrous fabrics, and comprising glass hollow microspheres and micro-powder of iron (III) oxide incorporated in said further layer of silicone rubber (C1) (Biermaier, Par. 0016-0018, 0044, and Claims 1, 15, and 28 – see “additional plastic film”). Biermaier further teaches wherein the C1 and C2 layers each have a thickness of from 0.1-1.0 mm (Biermaier, Par. 0016, 0041, and Fig. 1), resulting in a combined C1 and C2 layer thickness of from 0.2-2.0 mm. 
Biermaier does not teach wherein the multilayered material has a thickness of lower than 1 mm. 
Spohn teaches a multilayered composite material comprising a protective layer and a polymer layer, wherein the polymer layer comprises silicone rubber (Spohn Abstract, Par. 0001, 0030, 0036). Spohn further teaches wherein the thickness of the protective layer is about 5-51 µm and the thickness of the polymer layer is the same as the protective layer (Spohn, Par. 0009, 0032 0038, Fig. 1, and Claim 1). This results in an overall composite material thickness of 10-102 µm (.01-.102 mm), which lies within the claimed range of less than 1 mm, and therefore satisfies the claimed range, see MPEP 2131.03.
Since both Biermaier and Spohn teach multilayered composite material comprising silicone rubber, a protective layer, and a polymer layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Spohn to modify Biermaier and create the composite protective multi-layered material to have a thickness of less than 1 mm. This would result in a protective layer with uniform thickness and allow the composite material to be made economically with a minimum thickness as required for the particular application (Spohn, Par. 0038).

A telephone call was made to Michael Mercanti on 6/21/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/Eli D. Strah/Primary Examiner, Art Unit 1782